DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 6/22/2020.
Claims 1-11 have been examined and rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10693767. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claim 1 of the patent. That is, claim 1 is anticipated by claim 1 of the patent.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10142219. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claim 1 of the patent. That is, claim 1 is anticipated by claim 1 of the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over DeCusatis (US20130223277A1) hereinafter referred to as D, in view of Guo (US8065433B2).
Regarding Claim 1, D discloses a computer-implemented method of routing packets in a direct interconnect network from a source node to a destination node (see FIG. 8, para 85, a method for determining disjoint multi-paths in a data center fabric network system) comprising the steps of: 
discovering all nodes and all output ports/i.e. collectively interpreted as paths (see para 88-89, at step 802, a topology of a data center fabric network system is created, at step 804, paths are determined between all switches thereby allowing discovery of paths through the network), on each node in the direct interconnect network topology (Examiners Note: Using BRI consistent with the specification the limitation “direct interconnect” has been interpreted to mean a topology in which each switch or device in the topology connected directly to one other. Based on this interpretation, see FIG. 5, para 53-54, Each of the switches and devices of the system are connected to one another via connections 516…a topology created by determining paths between all switches of the plurality of switches, and calculating disjoint multiple paths (multi-paths) from the source device to the destination device);
including the discovered nodes and output ports in the direct interconnect network topology in a topology database that is stored in all nodes in order to allow said nodes and ports to be included in path routing computations (see para 90, at step 806, the determined paths are stored to a forwarding table in each switch of the plurality of switches. This allows the switches to forward data to the appropriate ports); 
calculating a path from every output port on each node to every other node in the direct interconnect network topology based on those nodes and output ports contained in the topology database, wherein each such path is disjoint from one another (see para 91, at step 808, one or more disjoint multi-paths are calculated from a source device to a destination device in the system. The source device and/or the destination device may be a switch, a host, a server, etc.); 
generating a source routing database on each node containing said disjoint paths from every output port on each node to all other nodes in the direct interconnect network topology; receiving a packet at the source node (see para 92, at step 810 the one or more disjoint multi-paths are written into a forwarding table of at least one of the source device and a nearest shared switch to the source device; also see para 94, the method further comprise calculating at least one disjoint multi-path between each switch and all other switches in the system and writing the at least one disjoint multi-path into a forwarding table of each switch…); 
sending the received packet to one of the output ports of the source node (see para 34, the gateway may function as a router, which is capable of directing a given packet of data that arrives at the gateway, and a switch/i.e. the source node; also see para 94, a request to send data over disjoint paths is received)
D discloses discovering all disjoint paths, including the paths in a database to forward data to appropriate port, calculating paths, and generating a source routing database with disjoint paths.
D does not disclose the underlined claim limitations: calculating a path from every output port on each node to every other node in the direct interconnect network topology based on those nodes and output ports contained in the topology database, wherein each such path is disjoint from one another, and wherein said calculating the disjoint paths is performed independently by each node without the need for any centralized controller within the direct interconnect network topology to assist with same; sending the received packet to one of the output ports of the source node as chosen in a round robin, weighted round robin, random distribution, or other calculated path selection process, whereby the received packet is then distributed along the disjoint path from the chosen output port on the source node to the destination node.
In the same field of endeavor, Guo discloses these limitations: 
(see columns 2-3, lines 20-50, FIG. 1 illustrates hybrid Butterfly Cube or BCube network architecture comprising hierarchical switches and servers…each server (and each switch) is equipped with a small number of ports. The network architecture provides multiple parallel short paths between pairs of servers… at col 3, lines, 35-45, the architecture in FIG. 1 uses load-balancing source routing protocol or BCube Source Routing BSR, and a fast packet forwarding engine. The forwarding engine may decide the next hop of a packet by only one table lookup. BSR places routing intelligence solely onto servers/i.e. representing calculating or determining the packet path by every node or server). 
sending the received packet to one of the output ports of the source node as chosen in or other calculated path selection process, whereby the received packet is then distributed along the disjoint path from the chosen output port on the source node to the destination node (see col 3, lines, 35-45, the architecture in FIG. 1 uses load-balancing source routing protocol or BCube Source Routing BSR, and a fast packet forwarding engine. The forwarding engine may decide the next hop of a packet by only one table lookup. BSR places routing intelligence solely onto servers/i.e. representing other calculated path selection process by the server nodes).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of D, for calculating the disjoint paths is performed independently by each node without the need for any centralized controller within the direct interconnect network topology to assist with same and to send the received packet to one of the output ports of the source node as chosen using other calculated path selection process, as taught by Guo, to achieve graceful performance degradation when failures occur and to provide a server-centric network architectural design, where each server computer has multiple network ports and serves not only as an end host, but also as an intermediate relay node for other servers (see Guo, Background).

Regarding Claims 2, 5, D discloses the step of calculating the path from every output port on each node to every other node in the direct interconnect network topology comprises calculating disjoint paths having no common nodes (Examiners Note: Using BRI consistent with the specification paragraph 53, the limitation disjoint path is interpreted to mean no links or nodes in common. Based on this interpretation, see para 91, at step 808, one or more disjoint multi-paths are calculated from a source device to a destination device in the system). 

Regarding Claim 3, 6, D discloses the step of calculating the path from every output port on each node to every other node in the direct interconnect network topology comprises calculating disjoint paths having no common links (see para 91, at step 808, one or more disjoint multi-paths are calculated from a source device to a destination device in the system). 

Regarding Claim 4, D discloses a computer-implemented method of routing packets in a direct interconnect network from a source node to a destination node (see FIG. 8, para 85, a method for determining disjoint multi-paths in a data center fabric network system) comprising the steps of: 
discovering all nodes and all output ports/i.e. collectively interpreted as paths (see para 88-89, at step 802, a topology of a data center fabric network system is created, at step 804, paths are determined between all switches thereby allowing discovery of paths through the network), on each node in the direct interconnect network topology (Examiners Note: Using BRI consistent with the specification the limitation “direct interconnect” has been interpreted to mean a topology in which each switch or device in the topology connected directly to one other. Based on this interpretation, see FIG. 5, para 53-54, Each of the switches and devices of the system are connected to one another via connections 516…a topology created by determining paths between all switches of the plurality of switches, and calculating disjoint multiple paths (multi-paths) from the source device to the destination device);
including the discovered nodes and output ports in the direct interconnect network topology in a topology database that is stored in all nodes in order to allow said nodes and ports to be included in path routing computations (see para 90, at step 806, the determined paths are stored to a forwarding table in each switch of the plurality of switches. This allows the switches to forward data to the appropriate ports); 
calculating a path from every output port on each node to every other node in the direct interconnect network topology based on those nodes and output ports contained in the topology database, wherein each such path is disjoint from one another (see para 91, at step 808, one or more disjoint multi-paths are calculated from a source device to a destination device in the system. The source device and/or the destination device may be a switch, a host, a server, etc.); 
generating a source routing database on each node containing said disjoint paths from every output port on each node to all other nodes in the direct interconnect network topology; receiving a packet at the source node (see para 92, at step 810 the one or more disjoint multi-paths are written into a forwarding table of at least one of the source device and a nearest shared switch to the source device; also see para 94, the method further comprise calculating at least one disjoint multi-path between each switch and all other switches in the system and writing the at least one disjoint multi-path into a forwarding table of each switch…); 
sending the received packets to the output ports of the source node (see para 34, the gateway may function as a router, which is capable of directing a given packet of data that arrives at the gateway, and a switch/i.e. the source node; also see para 94, a request to send data over disjoint paths is received)
D discloses discovering all disjoint paths, including the paths in a database to forward data to appropriate port, calculating paths, and generating a source routing database with disjoint paths.
D does not disclose the underlined claim limitations: calculating a path from every output port on each node to every other node in the direct interconnect network topology based on those nodes and output ports contained in the topology database, wherein each such path is disjoint from one another, and wherein said calculating the disjoint paths is performed independently by each node without the need for any centralized controller within the direct interconnect network topology to assist with same; sending the received packets to the output ports of the source node as chosen in a round robin, weighted round robin, random distribution, or other calculated path selection process, whereby the received packet is then distributed along the disjoint path from the chosen output port on the source node to the destination node.
In the same field of endeavor, Guo discloses these limitations: 
(see columns 2-3, lines 20-50, FIG. 1 illustrates hybrid Butterfly Cube or BCube network architecture comprising hierarchical switches and servers…each server (and each switch) is equipped with a small number of ports. The network architecture provides multiple parallel short paths between pairs of servers… at col 3, lines, 35-45, the architecture in FIG. 1 uses load-balancing source routing protocol or BCube Source Routing BSR, and a fast packet forwarding engine. The forwarding engine may decide the next hop of a packet by only one table lookup. BSR places routing intelligence solely onto servers/i.e. representing calculating or determining the packet path by every node or server). 
sending the received packet to one of the output ports of the source node as chosen in or other calculated path selection process, whereby the received packet is then distributed along the disjoint path from the chosen output port on the source node to the destination node (see col 3, lines, 35-45, the architecture in FIG. 1 uses load-balancing source routing protocol or BCube Source Routing BSR, and a fast packet forwarding engine. The forwarding engine may decide the next hop of a packet by only one table lookup. BSR places routing intelligence solely onto servers/i.e. representing other calculated path selection process by the server nodes).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of D, for calculating the disjoint paths is performed independently by each node without the need for any centralized controller within the direct interconnect network topology to assist with same and to send the received packet to one of the output ports of the source node as chosen using other calculated path selection process, as taught by Guo, to achieve graceful performance degradation when failures occur and to provide a server-centric network architectural design, where each server computer has multiple network ports and serves not only as an end host, but also as an intermediate relay node for other servers (see Guo, Background).

Claim 7 is are rejected under 35 U.S.C. 103 as being unpatentable over D in view of Guo, further in view of Duato Marine (US20090059913A1) hereinafter referred to as Duato.
Regarding Claim 7, D in view of Guo does not disclose: the packets are further re-ordered at the destination node so that the packets accord with their original order as received at the source node.
In the same field of endeavor, Duato discloses this limitation: see para 69, to ensure in-order delivery … using a reorder-buffer at the destination node to store out-of-order packets.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of D and Guo, to re-order at the destination node so that the packets accord with their original order as received at the source node as taught by Duato, to ensure in-order delivery at the destination (see Duato, para 69).

Claims 8-10, are rejected under 35 U.S.C. 103 as being unpatentable over D, in view of Guo further in view of Carvey (US20020049901A1).
Regarding Claim 8, D discloses a computer-implemented method of routing packets in a direct interconnect network from a source node to a destination node (see FIG. 8, para 85, a method for determining disjoint multi-paths in a data center fabric network system) comprising the steps of: 
discovering all nodes and all output ports/i.e. collectively interpreted as paths (see para 88-89, at step 802, a topology of a data center fabric network system is created, at step 804, paths are determined between all switches thereby allowing discovery of paths through the network), on each node in the direct interconnect network topology (Examiners Note: Using BRI consistent with the specification the limitation “direct interconnect” has been interpreted to mean a topology in which each switch or device in the topology connected directly to one other. Based on this interpretation, see FIG. 5, para 53-54, Each of the switches and devices of the system are connected to one another via connections 516…a topology created by determining paths between all switches of the plurality of switches, and calculating disjoint multiple paths (multi-paths) from the source device to the destination device);
including the discovered nodes and output ports in the direct interconnect network topology in a topology database that is stored in all nodes in order to allow said nodes and ports to be included in path routing computations (see para 90, at step 806, the determined paths are stored to a forwarding table in each switch of the plurality of switches. This allows the switches to forward data to the appropriate ports); 
calculating a path from every output port on each node to every other node in the direct interconnect network topology based on those nodes and output ports contained in the topology database, wherein each such path is disjoint from one another (see para 91, at step 808, one or more disjoint multi-paths are calculated from a source device to a destination device in the system. The source device and/or the destination device may be a switch, a host, a server, etc.); 
generating a source routing database on each node containing said disjoint paths from every output port on each node to all other nodes in the direct interconnect network topology; receiving a packet at the source node (see para 92, at step 810 the one or more disjoint multi-paths are written into a forwarding table of at least one of the source device and a nearest shared switch to the source device; also see para 94, the method further comprise calculating at least one disjoint multi-path between each switch and all other switches in the system and writing the at least one disjoint multi-path into a forwarding table of each switch…); 
sending the received packets to the output ports of the source node (see para 34, the gateway may function as a router, which is capable of directing a given packet of data that arrives at the gateway, and a switch/i.e. the source node; also see para 94, a request to send data over disjoint paths is received)
D discloses discovering all disjoint paths, including the paths in a database to forward data to appropriate port, calculating paths, and generating a source routing database with disjoint paths.
D does not disclose the underlined claim limitations: calculating a path from every output port on each node to every other node in the direct interconnect network topology based on those nodes and output ports contained in the topology database, wherein each such path is disjoint from one another, and calculating the disjoint paths is performed independently by each node without the need for any centralized controller within the direct interconnect network topology to assist with same; sending the received packets to the output ports of the source node as chosen in a round robin, weighted round robin, random distribution, or other calculated path selection process, whereby the received packet is then distributed along the disjoint path from the chosen output port on the source node to the destination node.
In the same field of endeavor, Guo discloses these limitations: 
calculating a path from every output port on each node to every other node in the direct interconnect network topology based on those nodes and output ports contained in the topology database, wherein each such path is disjoint from one another, and wherein said calculating the disjoint paths is performed independently by each node without the need for any centralized controller within the direct interconnect network topology to assist with same (see columns 2-3, lines 20-50, FIG. 1 illustrates hybrid Butterfly Cube or BCube network architecture comprising hierarchical switches and servers…each server (and each switch) is equipped with a small number of ports. The network architecture provides multiple parallel short paths between pairs of servers… at col 3, lines, 35-45, the architecture in FIG. 1 uses load-balancing source routing protocol or BCube Source Routing BSR, and a fast packet forwarding engine. The forwarding engine may decide the next hop of a packet by only one table lookup. BSR places routing intelligence solely onto servers/i.e. representing calculating or determining the packet path by every node or server). 
sending the received packet to one of the output ports of the source node as chosen in or other calculated path selection process, whereby the received packet is then distributed along the disjoint path from the chosen output port on the source node to the destination node (see col 3, lines, 35-45, the architecture in FIG. 1 uses load-balancing source routing protocol or BCube Source Routing BSR, and a fast packet forwarding engine. The forwarding engine may decide the next hop of a packet by only one table lookup. BSR places routing intelligence solely onto servers/i.e. representing other calculated path selection process by the server nodes).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of D, for calculating the disjoint paths is performed independently by each node without the need for any centralized controller within the direct interconnect network topology to assist with same and to send the received packet to one of the output ports of the source node as chosen using other calculated path selection process, as taught by Guo, to achieve graceful performance degradation when failures occur and to provide a server-centric network architectural design, where each server computer has multiple network ports and serves not only as an end host, but also as an intermediate relay node for other servers (see Guo, Background).

In the same field of endeavor, Carvey discloses this limitation: see para 3, Data packets may be segmented into fixed length blocks called flow control units or flits; see FIG. 12, para 117, flit buffers in the flit memory associated with the IngressController/source node; also see para 120, forwarding the flits to the EgressController.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of D and Guo, so as to segment received packets into flits at the output ports of the source node as taught by Carvey, to reduce buffering requirements within the switch and latency (see Carvey, para 99).

Regarding Claim 9, D discloses the step of calculating the path from every output port on each node to every other node in the direct interconnect network topology comprises calculating disjoint paths having no common links or nodes (Examiners Note: Using BRI consistent with the specification paragraph 53, the limitation disjoint path is interpreted to mean no links or nodes in common. Based on this interpretation, see para 91, at step 808, one or more disjoint multi-paths are calculated from a source device to a destination device in the system). 

Regarding Claim 10, D and G do not discloses: the flits are forwarded to the destination node using wormhole switching.
Carvey discloses this limitation: see para 107, Packets are transported across a fabric as an ordered sequence of flits using a technique called wormhole routing. With wormhole routing, the head flit of a packet traverses a predetermined path across the fabric. As the head flit traverses each switch element, buffer and control resources needed to forward the packet across the switch are allocated to the packet. The remaining flits of the packet transit the fabric via the path established by the head flit using the resources reserved by the head flit. As the tail flit of a packet transits a Switch element, the resources allocated by the head flit are released for reallocation.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of D and G, so as to segment received packets into flits at the output ports of the source node as taught by Carvey, to reduce buffering requirements within the switch and latency (see Carvey, para 99).

Claim 11 is are rejected under 35 U.S.C. 103 as being unpatentable over D in view of Guo, further in view of Carvery, and further in view of Duato Marine (US20090059913A1) hereinafter referred to as Duato.
Regarding Claim 11, D in view of Guo does not disclose: the packets are further re-ordered at the destination node so that the packets accord with their original order as received at the source node.
In the same field of endeavor, Duato discloses this limitation: see para 69, to ensure in-order delivery … using a reorder-buffer at the destination node to store out-of-order packets.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of (see Duato, para 69).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DEEPA BELUR/Primary Examiner, Art Unit 2472